NO. 12-09-00010-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS


                                                 '    APPEAL FROM THE 145TH

IN THE INTEREST OF J. H.,
A CHILD                                          '    JUDICIAL DISTRICT COURT OF


                                                 '    NACOGDOCHES COUNTY, TEXAS

                              MEMORANDUM OPINION
                                  PER CURIAM
       Jennifer Hamilton and Rodney Hamilton appeal from an order terminating their
parental rights to J.H.    Their respective court-appointed attorneys filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). See In re K.M.,
98 S.W.3d 774, 776-77 (Tex. App.—Fort Worth 2003, no pet.) (applying Anders
procedures to appeals involving termination of parental rights). We affirm.

                                      BACKGROUND
       After a hearing, the trial court found by clear and convincing evidence that
Jennifer and Rodney each executed an unrevoked or irrevocable affidavit of
relinquishment of parental rights to J.H., a child, and that termination was in J.H.’s best
interest. Both Jennifer and Rodney timely filed a notice of appeal and statement of
appellate points.   See TEX. FAM. CODE ANN. § 263.405(a), (b)(Vernon 2008).               As
required, the trial court held a hearing on the statement of appellate points, and found that
Jennifer’s and Rodney’s appeals are frivolous. See id. § 263.405(d). The trial court also
found that Jennifer and Rodney were indigent and appointed appellate counsel for each.
See id. § 263.405(d), (e). Jennifer and Rodney appealed the trial court’s finding that their
appeals are frivolous. See id. § 263.405(g).

                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Counsel for Jennifer and Rodney, respectively, each filed a brief in compliance
with Anders and Gainous, stating that they have diligently reviewed the appellate record
and are of the opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. From our review of the briefs, it is apparent that
each attorney is well acquainted with the facts in this case. In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), each brief
presents a chronological summation of the procedural history of the case, and further
states that counsel is unable to raise any arguable issues for appeal.1 After reviewing the
record and counsels’ briefs, we agree that the appeal is frivolous and without merit.

                                               CONCLUSION
         As required, each attorney has moved for leave to withdraw.                              See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We are in agreement with counsel
that the appeals are wholly frivolous, and their motions for leave to withdraw are hereby
granted. See In re Schulman, 252 S.W.3d at 408-09. We affirm the trial court’s order.
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




         1
           The attorneys certified that they provided their respective clients with a copy of their briefs and
that Jennifer and Rodney had the right to file their own brief in the case. The time for filing such briefs has
expired and we have received no pro se briefs.



                                                           2